Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kirk Ekena on 11/05/2021.
	Please amend the claims as follows:

	164.	(Currently amended)  A composition of an aqueous solution comprising a flap endonuclease, a bulking agent, and a 3-(N-morpholino)propanesulfonic acid (MOPS) buffer or a tris(hydroxymethyl)aminomethane (Tris) buffer, wherein the aqueous solution has an inorganic salt concentration of 5 mM or less and wherein the composition is substantially free of glycerol.  

	175.	(Currently amended)  The composition of claim 164, wherein the the MOPS buffer and present at a concentration of 10-20 mM, 12.5-20 mM, 12.5-15 mM, 15 mM, or 12.5 mM. 
164, wherein the the Tris buffer and present at a concentration of 5-60 mM, 10-30 mM, 40-60 mM, 50 mM, 20 mM, or 10 mM.

	179.	(Currently amended)  The composition of claim 164, wherein the flap endonuclease is a Cleavase® enzyme, the bulking agent is trehalose, and the the MOPS buffer, wherein the Cleavase® is present at about 0.030-0.035 µg/µl, the trehalose is present at about 0.3-0.36 M, the MOPS buffer is present at about 12.5-15 mM, and wherein the composition further comprises dNTPs at a concentration of about 0.3-0.38 mM each and  bovine serum albumin at a concentration of about 0.5 µg/µl.  


Reasons for Allowance
Claims 164-183 are allowed because the prior art, in light of the evidence in the specification, fails to teach or suggest flap endonuclease buffer comprising MOPS or Tris, and salt concentration 5mM or less.  The closest prior art teaches flap endonuclease buffers without glycerol, and with MOPS and 7.5 mM MgCl2 (US 20170121704, para. 0042, for example; see also US 20140087382; US 20050106596; US 20060147955; US 20170204384; US 20150368693; US 20150315636; US20140113294; US 20140186821; US 20170349936; US 20210155910). Other prior art teaches that enzymatic storage buffers should avoid salt concentrations above 5 mM (WO2014114956; US 20150361511; US 9279145).  However, the specification provides evidence that MOPS and Tris worked particularly well as flap endonuclease buffers (Examples 1, 6, 7, 8).  Thus, the claims are allowed because “applicant demonstrates substantially improved results . . . and states that the results were unexpected, [which] should suffice to establish unexpected results in the absence of evidence to the contrary.”  See In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995) (emphasis original).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 164-183 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/AARON A PRIEST/           Primary Examiner, Art Unit 1637